[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission
 
SHAREHOLDERS’ AGREEMENT


AMONG


NUTRACEA OFFSHORE, LTD.,


NUTRACEA,


BRIGHT FOOD INVESTMENT COMPANY LIMITED (HONG KONG).


AND


THE MINORITY SHAREHOLDERS NAMED HEREIN


DATED AS OF


JUNE 25, 2008
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



     
Page
       
ARTICLE 1.
DEFINITIONS
 
1
       
ARTICLE 2.
BUSINESS AND OPERATING STRUCTURE
 
5
       
Section 2.1
Business
 
5
Section 2.2
Operating Structure
 
5
Section 2.3
Business License
 
6
Section 2.4
Land-Use Right
 
6
Section 2.5
Construction and Operation
 
7
Section 2.6
Local Consultants
 
7
Section 2.7
Further Ventures
 
7
Section 2.8
Costs and Expenses
 
8
       
ARTICLE 3.
CAPITALIZATION
 
8
       
Section 3.1
Parent Contribution
 
8
Section 3.2
Bright Contribution
 
8
Section 3.3
Conditions Precedent
 
8
Section 3.4
Failure to Fulfill Conditions Precedent
 
9
Section 3.5
Minority Shareholder Contribution
 
9
Section 3.6
Financial Statements
 
10
       
ARTICLE 4.
BOARD OF DIRECTORS
 
10
       
Section 4.1
Board of Directors – Generally
 
10
Section 4.2
Removal
 
10
Section 4.3
Voting Agreement; Proxy
 
11
Section 4.4
Minority Shareholder Representative
 
11
Section 4.5
Actions of the Board of Directors
 
12
       
ARTICLE 5.
TRANSFER RESTRICTIONS
 
13
       
Section 5.1
Transfers Restricted
 
13
Section 5.2
Rights of First Refusal – Generally
 
14
Section 5.3
Company Right of First Refusal
 
14
Section 5.4
Parent and Bright Right of First Refusal
 
15
Section 5.5
Transfer Permitted
 
15
       
ARTICLE 6.
DRAG-ALONG RIGHTS
 
15
       
Section 6.1
Drag-Along Rights – Generally
 
15
Section 6.2
Drag-Along Notice
 
16
Section 6.3
Irrevocable Offer
 
16
Section 6.4
Cooperation
 
16
Section 6.5
Proxy
 
17

 

--------------------------------------------------------------------------------


 
ARTICLE 7.
TAG-ALONG RIGHTS
 
17
       
Section 7.1
Tag-Along Rights – Generally
 
17
Section 7.2
Sale Notice
 
17
Section 7.3
Tag-Along Notice
 
18
Section 7.4
Initial Public Offering
 
18
       
ARTICLE 8.
PREEMPTIVE RIGHTS
 
18
       
Section 8.1
Preemptive Rights – Generally
 
18
Section 8.2
“New Securities” Defined
 
18
Section 8.3
New Securities Notice
 
19
Section 8.4
Further Subscriptions
 
19
Section 8.5
Issuance of New Securities Permitted
 
19
       
ARTICLE 9.
[*]
 
19
       
ARTICLE 10.
VESTING OF CLASS B SHARES
 
19
       
Section 10.1
Vesting
 
19
Section 10.2
Surrender
 
20
       
ARTICLE 11.
REPRESENTATIONS AND WARRANTIES
 
20
       
ARTICLE 12.
CONFIDENTIALITY
 
21
       
Section 12.1
Confidential Information
 
21
Section 12.2
Shareholder Responsibilities
 
22
Section 12.3
Responsibilities upon Termination
 
22
Section 12.4
Implementation
 
22
Section 12.5
Remedies
 
22
       
ARTICLE 13.
DISPUTE RESOLUTION
 
22
       
Section 13.1
Arbitration
 
22
Section 13.2
Arbitration Award
 
23
Section 13.3
Obligations of the Parties
 
23
       
ARTICLE 14.
MISCELLANEOUS
 
23
       
Section 14.1
Amendments; Waivers
 
23
Section 14.2
Best Efforts; Further Assurances
 
23
Section 14.3
Termination
 
23
Section 14.4
No Assignment
 
23
Section 14.5
Entire Agreement
 
23
Section 14.6
Obligations of Transferees
 
24
Section 14.7
Governing Law
 
24
Section 14.8
Specific Performance
 
24

 
ii

--------------------------------------------------------------------------------


 
Section 14.9
Headings
 
24
Section 14.10
Counterparts
 
24
Section 14.11
Parties in Interest
 
24
Section 14.12
Notices
 
24
Section 14.13
Remedies
 
25
Section 14.14
Severability
 
26

 
iii

--------------------------------------------------------------------------------


 
SHAREHOLDERS’ AGREEMENT



This SHAREHOLDERS’ AGREEMENT (the “Agreement”) is effective as of this 25 day of
June, 2008 (the “Effective Date”), by and among NUTRACEA OFFSHORE, LTD., an
exempted company organized under the laws of the Cayman Islands (the “Company”),
NUTRACEA, a corporation organized under the laws of the State of California
(“Parent”), BRIGHT FOOD INVESTMENT COMPANY, LIMITED (HONG KONG)., a corporation
organized under the laws of Hong Kong (“Bright”); and the Person or Persons
listed on Schedule 1 (collectively, the “Minority Shareholders”). The Parent,
Bright and the Minority Shareholders are referred to herein individually and
collectively as a “Party” or the “Parties.”


RECITALS:


A. Each of Parent, Bright and the Minority Shareholders has agreed to acquire
shares of the Company’s capital stock, as set forth on Schedule 2. Parent and
Bright, and their permitted transferees, shall hold Shares of Class A Common
Stock, and the Minority Shareholders, and their permitted transferees, shall
hold Shares of Class B Common Stock, identical in all respects to Class A Common
Stock except that Class B shares are non-voting Shares.


B. The parties believe it is in the best interests of the Company and the other
parties hereto to provide to Parent, Bright and the Minority Shareholders the
rights, and to subject them to the obligations, specified in this Agreement.



AGREEMENT:


ARTICLE 1. DEFINITIONS
 
The following capitalized terms, as used herein, shall have the following
respective meanings:
 
“Acceptance” has the meaning set forth in Section 5.4(b).
 
“Advance Permits” has the meaning set forth in Section 2.3.
 
“Affiliate” means, with respect to any Person, any other Person which directly,
or indirectly though one or more intermediaries, controls, is controlled by or
is under common control with such Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Approval Certificate” means the approval certificate of the Operating Company
issued by the Examination and Approval Authority.
 
“Articles” has the meaning set forth in Section 4.1.
 
“Board of Directors” means the board of directors of the Company.
 

--------------------------------------------------------------------------------


 
“Bright” has the meaning set forth in the preamble.
 
“Bright Acceptance” has the meaning set forth in Section 5.4(b).
 
“Bright China” means Bright Food (Group) Co., LTD., the PRC company which
directly or indirectly owns Bright.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in George Town, Grand
Cayman.
 
“Business License” has the meaning set forth in Section 2.3.
 
“China” or “PRC” means the People’s Republic of China. For the purpose of this
Agreement, “China” shall include Taiwan, Hong Kong and Macau Special
Administrative Region.
 
“Class A Shareholder” means Parent or Bright (and their permitted assigns), and
“Class A Shareholders” means both Parent and Bright (and their permitted
assigns).
 
“Class A Common Stock” has the meaning set forth in the recitals.
 
“Class B Common Stock” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in the preamble.
 
“Company Acceptance” has the meaning set forth in Section 5.3(a).
 
“Company Sale” means any transaction or series of related transactions as a
result of which Persons other than Parent, its Affiliates and Permitted
Transferees (a) hold, in the aggregate, voting securities of the Company then
outstanding, the holders of which are entitled to cast more than fifty percent
of the votes in any election of the Board of Directors (whether such transaction
is effected by merger, consolidation, recapitalization, sale or transfer of the
Company’s equity or otherwise) or (b) acquire more than fifty percent of the
assets of the Company.
 
“Director” means a member of the Board of Directors.
 
“Drag-Along Right” has the meaning set forth in Section 6.1.
 
“Drag-Along Notice” has the meaning set forth in Section 6.2.
 
“Effective Date” has the meaning set forth in the preamble.
 
“Equity Securities” has the meaning set forth in Section 8.2.
 
“Examination and Approval Authority” means the Ministry of Commerce of the PRC
or its local counterparts.
 
2

--------------------------------------------------------------------------------


 
“Exercising Shareholder” means a Shareholder that has been granted preemptive
rights for New Securities under Section 8.1 and which exercises such preemptive
rights for New Securities in accordance with Section 8.4.
 
“Facility” has the meaning set forth in Section 2.1.
 
“Force Majeure” has the meaning set forth in Article 10.
 
“Initial Public Offering” means the initial firm commitment underwritten public
offering that, if offered within the United States, is made pursuant to an
effective registration under the Securities Act of 1933 covering the offer and
sale of Shares to the public or, if offered outside the United States, pursuant
to an offering memorandum or prospectus required to be prepared or filed with
the relevant governmental agency or body regulating or reviewing such offering.
 
“Land-Use Right” has the meaning set forth in Section 2.4.
 
“Minority Shareholders” has the meaning set forth in the preamble.
 
“Minority Shareholder Representative” has the meaning set forth in Section 4.4.
 
“New Securities” has the meaning set forth in Section 8.2.
 
“New Securities Notice” has the meaning set forth in Section 8.3.
 
“Non-Exercising Shareholder” means a Shareholder that has been granted
preemptive rights for New Securities under Section 8.1 and which does not
exercise such preemptive rights for New Securities in accordance with Section
8.4.
 
“NutraCea Hong Kong” has the meaning set forth in Section 2.2(a).
 
“Operating Company” has the meaning set forth in Section 2.2(a).
 
“Operational” means the Facility is able to undertake its intended production
activities and has obtained all required permits and approvals for its operation
and production.
 
“Offer Price” has the meaning set forth in Section 5.2(a)(ii).
 
“Offered Shares” has the meaning set forth in Section 5.2(a)(ii).
 
“Parent” has the meaning set forth in the preamble.
 
“Parent Acceptance” has the meaning set forth in Section 5.4(b).
 
“Party” and “Parties” have the meaning set forth in the preamble.
 
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, exempt company, joint stock company,
joint venture, association, company, trust or other organization, or any
governmental authority.
 
3

--------------------------------------------------------------------------------


 
“Permitted Transfer” means a Transfer by one Minority Shareholder to any one or
more other Minority Shareholder(s) or a Transfer by Bright to one or more of its
Affiliates.
 
“Planning and Construction Permits” has the meaning set forth in Section 2.3.
 
“Presenting Party” has the meaning set forth in Section 2.7.
 
“Put Option” has the meaning set forth in Section 9.1.
 
“Receiving Party” has the meaning set forth in Section 2.7.
 
“Remaining Offered Shares” has the meaning set forth in Section 5.4(a).
 
“Required Transfer” has the meaning set forth in Section 6.4.
 
“SAFE” means the PRC State Administration of Foreign Exchange or its authorized
local affiliate.
 
“Sale Notice” has the meaning set forth in Section 7.2.
 
“Selling Shareholder” has the meaning set forth in Section 6.1.
 
“Shareholder” means Parent, Bright and each Minority Shareholder.
 
“Shares” mean the shares of common stock of the Company.
 
“Tag-Along Notice” has the meaning set forth in Section 7.3.
 
“Tag-Along Right” has the meaning set forth in Section 7.1.
 
“Tagging Shareholder” has the meaning set forth in Section 7.1.
 
“Third-Party Offer” has the meaning set forth in Section 5.2(a)(i).
 
“Third-Party Purchaser” has the meaning set forth in Section 6.1.
 
“Third-Party Terms” has the meaning set forth in Section 6.2(d).
 
“Transfer” means to sell, transfer, convey, or otherwise dispose of, whether by
contract or operation of law, including any sale of equity, merger,
recapitalization, reorganization, liquidation or other similar transaction.
 
“Transfer Notice” has the meaning set forth in Section 5.2(a)(ii).
 
“Transferring Shareholder” has the meaning set forth in Section 5.2(a)(i).

 
4

--------------------------------------------------------------------------------


 
ARTICLE 2. BUSINESS AND OPERATING STRUCTURE
 
Section 2.1 Business. The purpose of the Company is to develop, construct and
operate facilities in China (the first of which is referred to as the
“Facility”) to produce, market, distribute and sell (at market prices) rice oil,
extracted defatted rice bran, meat and poultry additives derived from rice bran
and other relevant products produced at the facilities to meet the growing
demands of consumers inside of China as well as beyond its borders; to apply the
Parties’ know-how and management techniques relating to product quality,
production efficiency and cost controls; to utilize the competitive strengths of
the Parties or their affiliates to develop and expand existing markets and
increase sales of the products described above inside and outside of China; and
to strengthen economic cooperation and technical exchange, so as to enable the
Parties to achieve satisfactory economic results. The Parties currently
anticipate that the Company will ultimately have three such facilities operating
in China. The business scope of the Operating Company is producing, marketing,
distributing and selling rice oil, extracted defatted rice bran, meat and
poultry additives derived from rice bran and other related products (excluding
those prohibited by the Chinese government; in case certain permits are required
in relation to any of the above, the corresponding permits shall be obtained for
its operation). The business scope above is subject to the same being included
in the Business License, but the Parties agree to use commercially reasonable
efforts to have the full scope described above included in the Business License.


Section 2.2 Operating Structure.
 
(a) The Company has been formed as a Cayman Islands Exempted Company and shall
maintain its status as such under the laws of the Cayman Islands. The Company
shall form and capitalize a wholly owned subsidiary corporation organized under
the laws of Hong Kong, which shall be known as NutraCea Offshore (Hong Kong),
Ltd. (“NutraCea Hong Kong”). NutraCea Hong Kong will in turn form and capitalize
a wholly owned subsidiary corporation organized under the PRC laws as a wholly
foreign-owned enterprise, which shall be known as Shanghai NutraCea Offshore
Food Company Limited (the “Operating Company”), which shall carry on the
Company’s business in China.
 
(b) The Parties shall cause NutraCea Hong Kong and the Operating Company to
maintain their respective corporate existences in good standing and to adopt
governance structures as determined by their immediate respective parent
companies, subject to variations of local law and the differing responsibilities
of each entity.
 
(c) Within sixty days after the later of (i) the execution of this Agreement and
(ii) the incorporation of NutraCea Hong Kong under the laws of Hong Kong
pursuant to Section 2.2(a), Bright shall oversee and facilitate the submission
by the Company of an application or applications approved by Parent (i) to the
competent Examination and Approval Authority that the Parties believe to have
jurisdiction over the establishment of the Operating Company, for the approval
of such establishment as well as the articles of association and any other
required documentation for the Operating Company, and (ii) to any other
governmental authorities for any other approvals of which the Parties are
currently aware and which can be filed before grant of the Approval Certificate.
Bright shall take all commercially reasonable steps necessary to cause the
Examination and Approval Authority to issue the Approval Certificate and any
such other approval. Bright shall oversee and facilitate the Company’s provision
of all relevant application materials in its possession and any other necessary
assistance for the submission above. 
 
5

--------------------------------------------------------------------------------


 
(d) If additional approvals, permits or governmental authorizations necessary to
establish or operate the Operating Company are identified by any Party after the
date of this Agreement, Bright shall use commercially reasonable efforts to
oversee and facilitate the Company’s submission of an application or
applications approved by Parent to the applicable governmental authorities for
such approvals, permits or governmental authorizations as promptly as reasonably
possible.
 
Section 2.3 Business LicenseWithin fifteen days after the Approval Certificate
and any other approval, permit or governmental authorization known by any Party
to be necessary for the Operating Company to pursue any restricted business
described in Section 2.1, which may include the other permits identified in
Section 2.2 above, if any, (collectively, the “Advance Permits”) have been
obtained, Bright shall oversee and facilitate the Company’s submission of an
application to the State Administration for Industry and Commerce or its
authorized local administration for industry and commerce for the approval for
the Operating Company to obtain the business scope in China as described in
Section 2.1 above (the “Business License”). Bright shall use all commercially
reasonable efforts to oversee and facilitate the Operating Company’s activities
in securing the Advance Permits required for the Operating Company to obtain the
Business License and in prosecuting such applications vigorously. As soon as
practicable following the issuance of the Business License, Bright and/or its
Affiliate shall oversee and facilitate the Operating Company’s applications for
any other approvals, registrations or filings with the relevant PRC authorities,
including all permits, approvals or governmental authorizations necessary for
the Operating Company to commence construction of the Facility (collectively,
the “Planning and Construction Permits”), in a timely fashion in accordance with
PRC laws and regulations.
 
Section 2.4 Land-Use Right.
 
(a) The Operating Company shall either purchase or lease real property that is
suitable and permitted for use on which the Operating Company can construct and
operate the Facility and which is accessible to roads, water and other utilities
and free of the presence of any toxic or hazardous substances, cultural or
historical relics or sites or any other factors that would interfere with the
development of such land as the site of the Facility. Bright shall oversee and
facilitate the Operating Company’s arranging or obtaining the right to use, by
purchase or lease, real property that satisfies the above requirements (the
“Land-Use Right”), Bright having preliminarily identified certain real property
covering an aggregate area of approximately twenty-five (25) hectares of land
with a buffer zone of approximately twenty-five (25) hectares, located at a
location agreed by Bright and Parent and owned by [*] as land that will satisfy
this purpose. If the Land-Use Right is obtained by lease, (a) such lease shall
be effective for [*] (or longer if permitted under PRC law), and (b) upon the
expiration of the lease, the Parties agree [*].
 
6

--------------------------------------------------------------------------------


 
(b) Bright shall take any necessary steps to oversee and facilitate the
Operating Company’s obtaining all governmental approvals with respect to the
lease or purchase of the Land-Use Right by the Operating Company, and following
such lease or purchase the completion of any formalities required for
registering the Land-Use Right in the name of the Operating Company in
accordance with PRC laws and regulations, as well as taking all steps necessary
under land-use laws and regulations to permit the Operating Company to put the
land to its intended use in timely fashion.
 
Section 2.5 Construction and Operation. Parent, directly or through its
Affiliates, shall be responsible for overseeing and facilitating the Operating
Company’s activities in constructing the Facility in timely fashion and shall
take all commercially reasonable efforts to oversee and facilitate the Operating
Company’s efforts to complete such construction [*]. Parent shall take the lead
in overseeing and facilitating the Operating Company’s efforts to market the
sale of rice oil, both within China and beyond, and Parent and Bright shall
jointly cooperate to assist the Operating Company in marketing the sale of
defatted rice bran and other products, which is expected to be both inside and
outside of China. Bright shall use the channels of distribution to which it and
its Affiliates have access in order to oversee and facilitate the Operating
Company’s efforts in selling products within China, and Bright shall also
oversee and facilitate the Operating Company’s efforts in obtaining any
necessary regulatory approvals that may be required in connection with the
export of any of the Operating Company’s products.
 
Section 2.6 Local Consultants. Both Parent and Bright may represent the
Operating Company to engage local consultants to assist them in accomplishing or
facilitating the achievement of any objective assigned to it under this
Agreement. The Operating Company shall pay such local consultants the
reasonable, documented fees charged to it.
 
Section 2.7 Further Ventures. In the event that Parent or Bright (in such
capacity, the “Presenting Party”), directly or through its Affiliates, desires
to pursue any future venture to construct and operate additional stabilized rice
bran facilities in China or produce meat and poultry additives derived from rice
bran in the PRC [*]. Other than participating in a new venture pursuant to the
foregoing sentences, each of Bright and Parent agree that neither it, nor its
officers, directors, supervisors, subsidiaries or Affiliates, will compete,
directly or indirectly, with the business of the Company anywhere for a period
[*]. The provisions of this Section 2.7 (a) shall not restrict Bright or Parent,
or any Affiliate of Bright or Parent from continuing to operate in any business
it was already engaged in prior to the execution of this Agreement, which in the
case of Parent includes the production and sale of rice bran, rice oil, and
products derived therefrom anywhere in the world outside of China, (b) shall not
restrict the Government of China from engaging in any business through entities
unrelated to Bright or Parent, so long as Bright or Parent did not present the
business opportunity in question to, or otherwise encourage the participation
of, the Government of China, and (c) shall not restrict the Operating Company
from engaging in the full scope of its business as identified in Section 2.1
above. For purposes of this Section 2.7, “compete” will include
 
7

--------------------------------------------------------------------------------


 
(i) making any investment (other than a less than 5% investment in a public
company) in,
(ii) serving as officer, director, supervisor, or consultant to, and
(iii) the hiring of any employee of


any entity that engages in the business of producing, marketing, distributing
and selling products derived from rice bran, including rice oil, extracted
defatted rice bran, and meat and poultry additives (and, in the case of a future
venture, the business of that future venture, if different from the foregoing),
but the mere production, marketing, distribution or sale of products not derived
from rice bran, such as corn oil, that may compete with the Company’s products
shall not be deemed to be a business in competition with the Company’s business.
 
Section 2.8 Costs and Expenses. All costs and expenses relating to obtaining the
Approval Certificate and Business License of the Operating Company, as well as
those relating to the preparatory meetings for the commencement of operations,
as well as all the costs and expenses relating to the formation and operation of
the Company, shall be borne by the Company. Notwithstanding the foregoing, each
Party shall be responsible for its own costs in connection with the drafting,
negotiation and conclusion of this Agreement, including attorneys’ fees,
consulting fees, transportation and other expenses.


ARTICLE 3. CAPITALIZATION
 
Section 3.1 Parent Contribution. In exchange for receiving 51,200,000 Shares of
Class A Common Stock, Parent shall contribute to the equity capital of the
Operating Company USD $51.2 million in the installments set forth in Schedule 3.
 
Section 3.2 Bright Contribution. In exchange for receiving 12,800,000 Shares of
Class A Common Stock, Bright shall contribute to the Operating Company USD $12.8
million in the installments set forth in Schedule 3.
 
Section 3.3 Conditions Precedent. The obligations of Parent and Bright to make
the contributions set forth in Section 3.1 and Section 3.2, respectively, shall
be subject to the prior satisfaction of the following conditions:
 
(a) Issuance of the Approval Certificate approving the establishment of the
Operating Company by the Examination and Approval Authority;
 
(b) Issuance of the Business License;
 
(c) Bright shall use its best efforts to oversee and facilitate the supply to
the Operating Company of approximately 500,000 tons annually of raw rice bran,
with delivery commencing on the date that the Facility becomes Operational, [*].
In the event that, notwithstanding Bright’s efforts, the Operating Company has
not been able to obtain commitments to supply raw rice bran on the terms
specified above, neither Parent nor Bright shall be obligated to make the
contributions set forth in Section 3.1 and Section 3.2 respectively;
 
8

--------------------------------------------------------------------------------


 
(d) Identification of real property constituting the Land-Use Right (i)
complying with all requirements of Section 2.4, (ii) subject to a binding
commitment for sale or lease to the Operating Company (subject to satisfaction
of applicable conditions precedent) at a purchase price of no more than [*] in
all respects; and
 
(e) Receipt of the Advance Permits required prior to the issuance of the
Business License.
 
The obligations of Parent to make the contributions set forth in Section 3.1
shall also be subject to the prior receipt by Parent of the following
information from Bright:
 
(i) a copy of the certificate of incorporation of Bright;
 
(ii) a copy of the Memorandum and Articles of Association of Bright; and
 
(iii) copies of all approvals, permits, licenses or registrations obtained from
or filed with any PRC governmental authority which may be required by any PRC
law, including but not limited to registration with SAFE in accordance with the
Notice on Issues Relating to the Administration of Foreign Exchange in
Fund-Raising and Reverse Investment Activities of Domestic Residents Conducted
via Offshore Special Purpose Companies, with respect to the investment made and
beneficial ownership held, directly or indirectly, in Bright by Bright China.
 
Section 3.4 Failure to Fulfill Conditions Precedent. If any of the conditions
precedent set forth in Section 3.3 above are not fulfilled [*] and Parent and
Bright have not agreed in writing to waive such conditions precedent or to
extend the time for the fulfillment of the conditions precedent within thirty
days after said date, either Parent or Bright shall have the right to terminate
this Agreement, provided the terminating party’s act or failure to act was not
the principal cause of the non-fulfillment of any condition precedent. In the
case of a termination of this Agreement pursuant to this Section 3.4, neither
Parent nor Bright shall have any right whatsoever to:
 
(i) [*]
 
(ii) [*]
 
Section 3.5 Minority Shareholder Contribution. The Minority Shareholders shall
receive their respective Shares of Class B Common Stock [*]. Such shares shall
be issued concurrently with the issuance of shares to Parent and Bright upon the
making of the first installment of their capital contributions. The Minority
Shareholders shall not be required or permitted to [*] to the Company in
exchange for additional equity in the Company but shall be permitted to [*]
terms and conditions as the Minority Shareholders and the Company may agree,
with the approval of the Board of Directors.
 
9

--------------------------------------------------------------------------------


 
Section 3.6 Financial Statements.
 
(a) The Company shall furnish to the Board of Directors, not later than [*],
unaudited financial reports on a [*] so that they may continuously be informed
about the financial performance of the Company and of the Operating Company.
 
(b) The Company shall engage one of the “Big Four” international accounting
firms selected by Parent, or to the extent Parent determines not to select any
such firm, any other international accountancy firm selected by Parent and
approved by Bright, in either case to review, audit and prepare the annual
financial statements and report of the Company and its subsidiaries on a
consolidated and consolidating basis. The draft audited financial statements and
report shall be provided to each holder of Class A Common Stock and to the Board
of Directors for review [*]
 
(c) The Company shall also engage one of the “Big Four” international accounting
firms selected by Parent, or to the extent Parent determines not to select any
such firm, any other international accountancy firm selected by Parent and
approved by Bright, in either case to prepare and audit the Company’s internal
controls over financial reporting. The draft report of such auditor shall be
provided to each holder of Class A Common Stock and to the Board of Directors
for review [*].
 
ARTICLE 4. BOARD OF DIRECTORS
 
Section 4.1 Board of Directors – Generally. The Memorandum and Articles of
Association of the Company, as amended from time to time, (the “Articles”) shall
provide that the Board of Directors shall be composed of five members. Until
such time as Bright (i) holds 8.8 percent or less of the total outstanding
Shares of the Company or (ii) exercises the Put Option (whichever occurs first),
Bright or its designee shall be entitled to designate in writing one nominee for
election to the Board of Directors. Bright or its designee shall also be
entitled to designate one non-voting board observer whose rights and obligations
shall be the same as the rights and obligations of the Minority Shareholder
Representative, as set forth in Section 4.4 below. If Bright ceases at any time
to hold more than 8.8 percent of the Shares of the Company, then Bright’s rights
under this Article 4 to appoint a non-voting board observer shall also cease.
Parent shall be entitled to designate in writing four nominees for election to
the Board of Directors. The Company shall inform the Director designated by
Bright before calling any meeting of the Board of Directors.
 
Section 4.2 Removal. Parent shall have the right at any time to remove, with or
without cause, any Director that Parent designated for election to the Board of
Directors. Bright shall have the right at any time to remove, with or without
cause, the Director that Bright designated for election to the Board of
Directors. If Parent or Bright wishes to remove a Director or Directors, it
shall provide written notice to the other holders of Class A Common Stock and
the Company.
 
10

--------------------------------------------------------------------------------


 
Section 4.3 Voting Agreement; Proxy.
 
(a) At each election of Directors held after the date hereof, each Shareholder
entitled to vote agrees to vote all voting Shares owned or held of record by
such Shareholder to elect the nominees designated pursuant to Section 4.1 above,
at any regular or special meeting of the Shareholders or by written consent in
lieu of a meeting. 
 
(b) In the event that a vacancy is created on the Board of Directors at any time
by the death, disability, retirement, resignation or removal pursuant to Section
4.2 of a Director designated by Parent, Bright hereby agrees to vote all Shares
owned or held of record by Bright in order to elect the individual designated by
Parent to fill such vacancy. In the event that a vacancy is created on the Board
of Directors at any time by the death, disability, retirement, resignation or
removal pursuant to Section 4.2 of the Director designated by Bright, Parent
hereby agrees to vote all Shares owned or held of record by Parent in order to
elect the individual designated by Bright to fill such vacancy.
 
(c) If any Party fails or refuses to vote its voting Shares in accordance with
Section 4.3(a) or Section 4.3(b), then without further action by such Party,
that Party hereby grants to the Secretary of the Company an irrevocable proxy to
vote those Shares in accordance with this Agreement. This proxy is coupled with
an interest and may not be revoked or amended except as set forth in this
Agreement.
 
Section 4.4 Minority Shareholder Representative. The Minority Shareholders shall
hold Shares of Class B Common Stock (except to the extent that any Minority
Shareholders purchase Shares of Class A Common Stock pursuant to Article 8 of
this Agreement). The Articles shall at all times provide that the Common Stock
shall be subdivided into Shares of Class A Common Stock and Class B Common
Stock, which shall be identical in all respects except that the Shares of Class
B Common Stock shall not be entitled to vote or to consent on any matter that
comes before the Shareholders of the Company, except to the extent required by
the laws of the Cayman Islands. [*]
 
(a) Subject to Section 4.4(b), [*] will entitled to: 
 
(i) [*];
 
(ii) [*]; and
 
(iii) [*].
 
(b) The Company reserves the right to exclude the [*] from access to any
material meeting, deliberation or materials, or portion thereof, if the Board of
Directors reasonably believes that such exclusion is appropriate to preserve
attorney-client privilege, to preserve confidentiality or for any similar
purpose. [*] shall have a duty of confidentiality to the Company comparable to
the duty of confidentiality of a director of the Company and on the request of
the Company shall enter into a confidentiality agreement with the Company in
form and substance reasonably satisfactory to the Company. [*] to execute such
an agreement upon request, he or she shall not be entitled to the rights set
forth in Section 4.4(a) until such agreement has been executed.
 
11

--------------------------------------------------------------------------------


 
Section 4.5 Actions of the Board of Directors.
 
(a) Not less than two-thirds of all the directors present in person or by proxy
shall constitute a quorum for all meetings of the Board of Directors. If at any
properly convened meeting, no quorum is constituted because fewer than
two-thirds of all the directors are present in person or by proxy, then the
Chairman of the Board shall call another meeting with fourteen days’ notice to
each director. A resolution approved by approval of two-thirds of the Directors
who are present in person or by proxy at a reconvened meeting of the Board shall
be valid, even if the directors present in person or by proxy would not
constitute a quorum for meetings of the Board of Directors.
 
(b) A minimum [*] who are present in person or by proxy at any regular or
special meeting of the Board of Directors shall be required for the Board of
Directors to take action, except as provided in Section 4.5(c) and Section
4.5(d) below. Without limiting the generality of the foregoing, the Board of
Directors shall decide all major matters of the Company [*], including (but not
limited to) the following:
 
(i) evaluate and approve reports submitted by the General Manager concerning the
operations and management organization of the Company;
 
(ii) approve the financial controls and accounting systems of the Company
proposed by the General Manager;
 
(iii) review and approve the profit distribution plan of the Company;
 
(iv) make decisions as to merger and acquisition transactions of the Company;
 
(v) review and approve major rules and policies of the Company;
 
(vi) make decisions as to the appointment and discharge of the General Manager
and Deputy General Managers based on the recommendations of the Parties, the
Chief Accountant and other senior management personnel of the Company based on
the nominations of the General Manager, and decide on the salary, bonus and
punishment of such personnel;
 
(vii) review and approve the provision of any non-budgeted guarantee, mortgage
or pledge to any third party or to a Party or a subsidiary thereof, if the
underlying indebtedness or obligation that is being secured or guaranteed
thereby exceeds [*] in the aggregate in any fiscal year;
 
12

--------------------------------------------------------------------------------


 
(viii) establish a branch, subsidiary or representative office of the Company;
 
(ix) make decisions with the respect to export of the Company’s products; and
 
(x) other major matters which shall be decided by the Board of Directors under
relevant laws and regulations.
 
(c) A unanimous vote of the Board of Directors is required for the Board of
Directors to approve the following actions: 
 
(i) Amendment of the Articles of Association of the Company;
 
(ii) Dissolution or termination of the Company.
 
(d) Approval of the Director designated by Bright (as part of the two-thirds
approval of the directors present in person or by proxy) is required for the
Board of Directors to approve the following actions:
 
(i) Approval of the operating strategy and investment plan of the Company;
 
(ii) Review and approval of the annual financial budgets and expenditures of the
Company;
 
(iii) Approval of any expenditure that exceeds by more than ten percent the
amount set forth for such item in the construction or initial operating budget
of the Company, attached as Schedule 4; and
 
(iv) Review and approval of the investment of the Company in any other company
or enterprise.
 
(e) The Board of Directors shall [*] of the then-current enterprise value of the
Company (which shall in no circumstances be less than the amount of equity
contributed to the Company through such date).
 
ARTICLE 5. TRANSFER RESTRICTIONS
 
Section 5.1 Transfers Restricted. Neither Bright nor any Minority Shareholder
may Transfer its Shares other than in a Permitted Transfer, a Required Transfer
pursuant to Article 6 or a Transfer pursuant to Article 7, or a Transfer
effected pursuant to the provisions of this Article 5. Parent shall not Transfer
its Shares other than in a Permitted Transfer, a Transfer pursuant to Article 6
or Article 7, or a Transfer effected pursuant to the provisions of this Article
5. Any Transfer in violation of this Article 5 shall be null and void and shall
not be recognized by the Company. The transferee of any Shares Transferred in
accordance with this Article 5 shall sign a counterpart to this Agreement and
agree to be bound hereby as if such transferee were the party from whom such
Shares were Transferred.
 
13

--------------------------------------------------------------------------------


 
Section 5.2 Rights of First Refusal – Generally.
 
(a) Except as provided in Section 5.1, no Shareholder may Transfer any Shares
now or hereafter held or acquired by such Shareholder to any Person unless: 
 
(i) Such Shareholder (the “Transferring Shareholder”) receives a bona fide
third-party offer for such Shares (a “Third-Party Offer”);
 
(ii) The Transferring Shareholder delivers a written notice (the “Transfer
Notice”) to the Company and to each Class A Shareholder who is not the
Transferring Shareholder specifying (A) the name and address of the Person
making the Third-Party Offer; (B) the number and class of Shares that the
Transferring Shareholder wishes to sell (the “Offered Shares”); (C) the price
offered for the Offered Shares (the “Offer Price”), which must be in cash; (D)
any other terms and conditions of the Transfer; and (E) a copy of the
Third-Party Offer; and
 
(iii) Neither the Company (pursuant to Section 5.3 below) nor Parent, in the
case of a proposed Transfer by Bright or Minority Shareholder (pursuant to
Section 5.4 below) or Bright in the case of a proposed Transfer by Parent or
Minority Shareholder (pursuant to Section 5.5 below), exercises its right of
first refusal to purchase all or a portion of the Offered Shares.
 
(b) A Transfer Notice delivered to the Company and to each Class A Shareholder
who is not the Transferring Shareholder pursuant to Section 5.2(a)(ii) above
shall constitute an irrevocable offer by such shareholder to sell to the Company
and thereafter to Parent or Bright, as applicable, all or any portion of the
Offered Shares at the price and under the same terms and conditions as are
contained in the Transfer Notice.
 
Section 5.3 Company Right of First Refusal.
 
(a) Within fifteen days following its receipt of the Transfer Notice, the
Company shall notify the Transferring Shareholder and any holder of Class A
Common Stock as to the number of Offered Shares, if any, that the Company has
elected to purchase (each such notice being a “Company Acceptance”).
 
(b) Each Company Acceptance shall be deemed to be an irrevocable commitment to
purchase from Bright or the Minority Shareholder, as applicable, within ninety
days of the date of the Company Acceptance, the number of Offered Shares
specified in such Company Acceptance.
 
(c) If the Company does not deliver a Company Acceptance for all or a portion of
the Offered Shares within the specified fifteen-day period, the Company thereby
waives its right to purchase any Offered Shares.
 
14

--------------------------------------------------------------------------------


 
Section 5.4 Parent and Bright Right of First Refusal.
 
(a) If the Company does not elect to purchase all of the Offered Shares, Parent
and Bright, pro rata to the number of shares of Class A Common Stock held by
each, shall have the right to purchase any remaining Offered Shares that the
Company has not agreed to purchase (the “Remaining Offered Shares”). If Parent
or Bright is the Transferring Shareholder, it will not have any such rights to
purchase the Offered Shares.
 
(b) Within thirty days following its receipt of the Company Acceptance, or, if
none is given by the Company, the expiration of the fifteen-day period specified
in Section 5.3(c) for the Company’s delivery of a Company Acceptance, Parent and
Bright shall notify the Company and the Transferring Shareholder as to the
number of the Remaining Offered Shares, if any, that each has elected to
purchase (each such notice being a “Parent Acceptance” or “Bright Acceptance,”
as applicable, and collectively, an “Acceptance”).
 
(c) Each Acceptance shall be deemed to be an irrevocable commitment to purchase
from the Transferring Shareholder, within ninety days of the date of the Parent
Acceptance or Bright Acceptance, as applicable, the number of Remaining Offered
Shares specified in such Acceptance.
 
(d) If Parent or Bright does not deliver an Acceptance for all or a portion of
the Offered Shares within the specified thirty-day period, it thereby waives its
right to purchase any Offered Shares. 
 
(e) To the extent that either Parent or Bright does not deliver an Acceptance
for its full pro rata portion of the Remaining Offered Shares, the other shall
have an additional thirty-day period from the date that the Acceptance was given
(or if no Acceptance was given, the expiration of the fifteen-day period
specified in Section 5.4(b)) to deliver an additional Acceptance for all or any
portion of the Remaining Offered Shares not already subject to an Acceptance.
 
Section 5.5 Transfer Permitted. If fewer than all of the Offered Shares have
been purchased by the Company, Parent or Bright, as applicable, the Transferring
Shareholder may thereafter Transfer the remaining Shares to the third party, and
on the terms and conditions, specified in the Transfer Notice within thirty days
of the expiration of the thirty-day period specified in Section 5.4(b) or
Section 5.4(e), as applicable. If such Shares have not been Transferred by that
date, the Transferring Shareholder may Transfer such Shares only by once again
complying with the procedures of this Article 5.
 
ARTICLE 6. DRAG-ALONG RIGHTS
 
Section 6.1 Drag-Along Rights – Generally. If, in one transaction or a series of
related transactions, Parent proposes to Transfer [*] or more of the Shares then
held by it to one or more Persons other than Permitted Transferees (each such
Person, a “Third-Party Purchaser”), then Parent shall have the right (a
“Drag-Along Right”), but not the obligation, to require each other Shareholder
(each, a “Selling Shareholder”) to tender for purchase to the Third-Party
Purchaser(s), on the same terms and conditions as apply to Parent, a number of
Shares that, in the aggregate, equals the number derived by multiplying:
 
15

--------------------------------------------------------------------------------


 
(a) The total number of Shares owned by such Selling Shareholder, by
 
(b) A fraction, the numerator of which is the total number of Shares to be sold
by Parent in connection with such transaction or series of transactions, and the
denominator of which is the total number of the then-outstanding Shares held by
Parent. 
 
Section 6.2 Drag-Along Notice. If Parent elects to exercise its Drag-Along Right
under this Article 6 with respect to the Shares held by any Selling Shareholder,
then it shall notify the Selling Shareholder in writing (a “Drag-Along Notice”).
Each Drag-Along Notice shall set forth the following information: 
 
(a) the name of the Third-Party Purchaser(s); 
 
(b) the number of Shares proposed to be sold by Parent to such Third-Party
Purchaser(s); 
 
(c) the proposed amount and form of consideration and material terms and
conditions of payment offered by the Third-Party Purchaser(s); 
 
(d) a summary of any other material terms pertaining to the Transfer
(“Third-Party Terms”); and 
 
(e) the number of Shares that such Selling Shareholder is required to sell in
such Transfer (as determined in accordance with Section 4.1 above). 
 
(f) A Drag-Along Notice shall be given at least seven (7) days before the
closing of the proposed Transfer or Company Sale.
 
Section 6.3 Irrevocable Offer. Receipt by a Selling Shareholder of a Drag-Along
Notice creates a binding obligation on any such Selling Shareholder to sell the
number of Shares as is specified in the Drag-Along Notice on the Third Party
Terms.
 
Section 6.4 Cooperation. Bright and each Minority Shareholder shall take such
actions as may reasonably be requested by the Company or Parent in connection
with any Company Sale or any transaction in which Parent Transfers some or all
of the Shares held by Bright or any Minority Shareholder pursuant to this
Article 6 (each such transfer, a “Required Transfer”). Without limiting the
generality of the foregoing, Bright and each Minority Shareholder agrees that if
any transaction gives rise to a Required Transfer, he, she or it shall:
 
(a) Consent to and raise no objections to such transaction or Required
Transfer; 
 
(b) Execute any purchase agreement, merger agreement or other agreement entered
into with the Third-Party Purchaser with respect to such transaction or Required
Transfer setting forth the Third-Party Terms and that are consistent with the
terms hereof; 
 
16

--------------------------------------------------------------------------------


 
(c) Vote the Shares held by such Shareholder in favor of such transaction and
cause any directors nominated by such Shareholder to vote in favor of such
transaction; 
 
(d) Refrain from exercising any dissenters’ or similar appraisal rights to such
transaction.
 
Section 6.5 Proxy. If Bright or any Minority Shareholder fails or refuses to
vote his, her or its Shares in accordance with Section 6.4(c), then without
further action by Bright or such Minority Shareholder, Bright and each Minority
Shareholder unwilling to so vote those Shares hereby and thereby grants to
Parent an irrevocable proxy to so vote those Shares in accordance with this
Agreement.
 
ARTICLE 7.  TAG-ALONG RIGHTS
 
Section 7.1 Tag-Along Rights – Generally. If Parent proposes, in accordance with
the terms of this Agreement, to Transfer [*] or more of its Shares to a
Third-Party Purchaser, then Bright and each of the Minority Shareholders shall
have the right (the “Tag-Along Right”), but not the obligation, to require that
the proposed Third-Party Purchaser purchase from such shareholder (each, a
“Tagging Shareholder”) on the same terms and conditions as apply to Parent, a
number of shares that, in the aggregate, equals the number derived by
multiplying:
 
(a) The total number of Shares that the proposed Third-Party Purchaser has
agreed or committed to purchase, by
 
(b) A fraction, the numerator of which is the total number of Shares owned by
such Tagging Shareholder and the denominator of which is the aggregate number of
Shares collectively owned by Parent, Bright and the Minority Shareholders.
 
Section 7.2 Sale Notice. Parent shall notify Bright and each of the Minority
Shareholders if it proposes to engage in a transaction or series of transactions
giving rise to Tag-Along Rights (the “Sale Notice”). The Sale Notice shall set
forth the following information:
 
(a) the name of the Third-Party Purchaser(s); 
 
(b) the number of Shares proposed to be sold by Parent to such Third-Party
Purchaser(s); 
 
(c) the proposed amount and form of consideration and material terms and
conditions of payment offered by the Third-Party Purchaser(s); and 
 
(d) a summary of the Third-Party Terms. The Sale Notice shall be given at least
seven days before the closing of the proposed Transfer(s).
 
17

--------------------------------------------------------------------------------


 
Section 7.3 Tag-Along Notice. Bright or any Minority Shareholder may exercise
its respective Tag-Along Right by delivering written notice to Parent proposing
to sell Shares of the Company (the “Tag-Along Notice”) within ten days following
receipt of the Sale Notice from Parent. The Tag-Along Notice shall set forth the
number of Shares (not to exceed the number derived from the formula set forth in
Section 5.1 above) the Tagging Shareholder proposes to include in such Transfer
to the proposed Third-Party Purchaser.
 
Section 7.4 Initial Public Offering. In the event that the Company undertakes an
Initial Public Offering of Shares, it shall seek to include Shares held by the
Minority Shareholders on the same terms and conditions, and in the same
proportions, as the Shares held by Parent and Bright, and the Minority
Shareholders shall be provided the opportunity to exchange the Shares of Class B
Common Stock that are intended to be registered for an equal number of Shares of
Class A Common Stock immediately prior to the consummation of the Initial Public
Offering.
 
ARTICLE 8. PREEMPTIVE RIGHTS 
 
Section 8.1 Preemptive Rights – Generally. The Company hereby grants to the
Shareholders the right to purchase such holder’s pro rata portion of any New
Securities that the Company may propose to issue and sell. A shareholder’s pro
rata portion, for purposes of this Section 8.1, is the ratio of:
 
(a) The number of Shares held by such Shareholder immediately prior to the
proposed issuance and sale, to 
 
(b) The aggregate number of Shares issued and outstanding immediately prior to
such proposed issuance and sale.
 
Section 8.2 “New Securities” Defined. As used herein, “New Securities” shall
mean any shares of capital stock of the Company (including the Shares), of any
class or series, whether now or hereafter authorized (collectively, “Equity
Securities”); any rights, options, or warrants to purchase Equity Securities;
and any securities of any kind whatsoever that are, or may become, convertible
into or exchangeable for Equity Securities. New Securities shall not include the
issuance of Equity Securities:
 
(a) Upon the exercise or conversion of any Equity Securities;
 
(b) Pursuant to the acquisition of another Person by the Company, whether by
stock purchase, merger, consolidation, purchase of all or substantially all of
the assets of such Person or otherwise, including issuances to management of
such Person in connection therewith; 
 
(c) In connection with a debt financing or issuance of debt securities of the
Company;
 
(d) In connection with any stock split, dividend or recapitalization; 
 
(e) In connection with a joint venture or strategic relationship; 
 
18

--------------------------------------------------------------------------------


 
(f) To officers, employees, directors or consultants of the Company pursuant to
any stock option, stock purchase or other equity compensation plans in
connection with such Person’s employment or consulting arrangements with the
Company; or
 
(g) In connection with a public offering of Equity Securities that is registered
or qualified under applicable securities laws permitting such securities to be
offered and sold to the public generally.
 
Section 8.3 New Securities Notice. If the Company proposes to issue New
Securities, it shall give the Shareholders written notice of its intention,
describing the type of New Securities and the price and the general terms upon
which the Company proposes to issue them (the “New Securities Notice”). Each
Shareholder shall have ten days from the date of receipt of the New Securities
Notice to elect to purchase up to such Shareholder’s respective pro rata share
of such New Securities for the price specified in the New Securities Notice. If
a Shareholder elects to purchase some or all of its pro rata share of such New
Securities, it shall give written notice to the Company of such intent and state
the quantity of New Securities to be purchased.
 
Section 8.4 Further Subscriptions. Promptly upon the expiration of the period of
ten days following receipt of the New Securities Notice, the Company shall, in
writing, inform any Exercising Shareholder of the failure of any Non-Exercising
Shareholder to purchase all of the New Securities available for purchase
pursuant to the preemptive rights set forth in this Article 8. During the period
of ten days following receipt of such information, the Exercising Shareholders
shall have the right to elect to purchase up to its pro rata share of the New
Securities not subscribed for by the Non-Exercising Shareholder, based on the
ratio set forth in Section 6.1 above, as applied only to the Exercising
Shareholders.
 
Section 8.5 Issuance of New Securities Permitted. The Company may sell any New
Securities not purchased by any Shareholder pursuant to the preemptive rights
granted to them in this Article 8 to any other Person, at a price and on terms
no more favorable than those set forth in the New Securities Notice, within
ninety days of the last ten-day period set forth in Section 8.4 above. If the
Company wishes to issue any additional New Securities after the expiration of
the ninety-day period, it must once again follow the procedures of this Article
8.
 
ARTICLE 9. [*]
 
ARTICLE 10. VESTING OF CLASS B SHARES
 
Section 10.1 Vesting. Concurrently with the first installment of the
contributions of Parent and Bright in accordance with Section 3.1 and Section
3.2, respectively, the Company will issue Shares of Class B Common Stock to each
of the Minority Shareholders in the amounts set forth in Schedule 2. The shares
of Class B Common Stock issued to the Minority Shareholders are subject to
forfeiture by the Minority Shareholders as follows:
 
(a) In the event that either (i) the [*]. For purposes of this subparagraph,
“Force Majeure” includes without limitation earthquakes, typhoons, flood, and
other natural disasters, fire, explosion, war, domestic disorder, epidemics and
other events which are (1) unforeseeable and uncontrollable by the affected
party, and (2) sufficient to prevent the partial or full performance under this
Agreement by the affected party.
 
19

--------------------------------------------------------------------------------


 
(b) In the event that [*] in timely fashion as required under this Agreement,
[*].


Section 10.2 Surrender. Upon the occurrence of an event described in either
Section 10.1(a) or (b) above, the Minority Shareholders shall surrender the
forfeited shares to the Company for no consideration, and whether or not
surrendered such shares shall be cancelled on the books and records of the
Company and shall thereupon be null and void. In the event that the Company has
not yet issued Shares to the Minority Shareholders at the time of such
forfeiture event, the amount of Shares ultimately issued to the Minority
Shareholders will be reduced by the number of forfeited Shares.


ARTICLE 11. REPRESENTATIONS AND WARRANTIES
 
Each Party (other than the Company and other than the Minority Shareholders with
respect to clauses (a) and (c) below) hereby represents and warrants to the
other Parties, (other than the Company) as of the Effective Date:


(a) such Party is duly organized, validly existing and in good standing under
the laws of the place of its establishment or incorporation;


(b) such Party has carried out all procedures and obtained all approvals
required under the laws and regulations to which it is subject, and has the
requisite power under such laws and regulations, to sign this Agreement and to
perform all of its obligations hereunder;


(c) such Party has taken all internal actions necessary to authorize it to sign
and perform this Agreement and its representative whose signature is affixed
hereto is fully authorized to sign this Agreement and to bind such Party
thereby;


(d) upon the Effective Date, this Agreement shall be legally binding on such
Party;


(e) neither the signature of this Agreement nor the performance of its
obligations hereunder will conflict with, or result in a breach of, or
constitute a default under, any provision of the articles of association or
by-laws of such Party (other than the Minority Shareholders), or any law,
regulation, rule, authorization or approval of any government agency or body, or
of any contract or agreement, to which such Party is a party or subject;


(f) no lawsuit, arbitration or administrative proceeding, or governmental
investigation is pending against such Party that would affect in any way its
ability to enter into or perform this Agreement; and


20

--------------------------------------------------------------------------------


 
(g) such Party has neither employed nor made any agreement with any broker,
finder or similar agent or any person or firm which will result in the
obligation of any other Party or the Company to pay any finder’s fee, brokerage
fees or commission or similar payment in connection with the transactions
contemplated hereby, other than the Company’s obligation to pay up to $450,000
to Peak Capital Inc , fifty percent of which amount shall be paid in four equal
installments upon the Board’s determination that reasonable progress toward
construction and operation of the Facility is being made, and fifty percent of
which amount shall be paid upon the Board’s determination that the Facility has
become Operational.
 
ARTICLE 12. CONFIDENTIALITY
 
Section 12.1 Confidential Information. Prior to and during the term of this
Agreement, each Shareholder acknowledges it either has disclosed or may disclose
to the other Shareholders certain sensitive information (hereinafter referred to
as “Confidential Information”). The term “Confidential Information” shall mean
all written and unwritten information relating, directly or indirectly, to any
Shareholder, such Shareholder’s, the Company’s or the Operating Company’s
business, products, markets, condition (financial or other), operations, assets,
liabilities, results of operations, cash flows, financial position, proprietary
technology, results of research or development, or prospects (whether prepared
by a Shareholder, its advisors or otherwise) which is delivered, disclosed or
furnished to the other Shareholders. In addition, Confidential Information also
includes information that a Shareholder to whom such Confidential Information is
delivered, disclosed, or furnished, as the case may be, otherwise learns or
obtains through observation or through analysis of such information, data or
knowledge, and shall also be deemed to include all notes, analyses,
compilations, studies, forecasts, interpretations or other documents prepared by
a Shareholder (or its representatives) that contain, reflect or are based upon,
in whole or in part, the information delivered, disclosed or furnished to the
Shareholder or its representatives pursuant hereto.
 
The provisions of Article 11 shall not apply to Confidential Information that:
 
(a) can be proved to have been known by the receiving Shareholder by written
records made prior to disclosure by the disclosing party;
 
(b) is or becomes public knowledge otherwise than through the receiving
Shareholder's breach of this Agreement;
 
(c) was obtained by the receiving Shareholder from a third party having no
obligation of confidentiality with respect to such Confidential Information; or


(d) is required to be disclosed by order of any competent court or governmental
authority or by regulatory requirements applicable to the disclosing party.
 
21

--------------------------------------------------------------------------------


 
Section 12.2 Shareholder Responsibilities. Each of the Shareholders receiving
all such Confidential Information as aforesaid agrees during the term of this
Agreement and thereafter to:
 
(a) maintain the confidentiality of such Confidential Information;
 
(b) not disclose such Confidential Information to or discuss it with any person
or institution, except to their respective employees and managers, accountants,
and legal and financial advisors who need to know such Confidential Information
to perform their work responsibilities; and
 
(c) not remove any books, records, documents or files (including any material
maintained in electronic form) from the Operating Company’s offices.
 
Section 12.3 Responsibilities upon Termination. In the event of termination of
this Agreement, each Shareholder agrees upon the request of any other
Shareholder to either:
 
(a) promptly return all Confidential Information to such other Shareholder; or
 
(b) destroy all Confidential Information without retaining any copy, extracts,
records or registration by whatsoever means.
 
Section 12.4 Implementation. Each Shareholder and the Company shall formulate
rules and regulations to cause its directors, senior staff, and other employees,
and those of its Affiliates, also to comply with the confidentiality obligations
set forth in this Article 11. All Directors, managers and other employees of the
Company shall be required to sign a confidentiality contract or confidentiality
undertaking in a form acceptable to both Parent and Bright.
 
Section 12.5 Remedies. Each Shareholder hereby acknowledges and agrees that
ordinary damages may not be an adequate remedy for any Shareholder’s
unauthorized disclosure of Confidential Information and that the Shareholder
whose Confidential Information has been disclosed in violation of this Article
11 may be entitled to seek a judicial order to prevent the other Shareholders
from using such Confidential Information, in addition to seeking damages.

 
ARTICLE 13. DISPUTE RESOLUTION
 
Section 13.1 Arbitration. In the event a dispute arises in connection with or
arising out of this Agreement, the parties shall attempt in the first instance
to resolve such dispute through friendly consultations. If the dispute is not
resolved through consultations within thirty (30) days after one party has
served a written notice on the other party requesting the commencement of
consultations, then either party may refer the dispute to arbitration in Hong
Kong by the Hong Kong International Arbitration Centre, which shall be conducted
under the auspices of UNCITRAL according to the rules then in effect. There
shall be three arbitrators, one each appointed by each parties to the dispute
and a third, who will be the chief arbitrator, shall be appointed by the other
two arbitrators.
 
22

--------------------------------------------------------------------------------


 
Section 13.2 Arbitration Award. The arbitration award shall be final and binding
on the parties to the dispute. Except for otherwise provided by the arbitration
award, the arbitration costs shall be borne by the losing party. The arbitration
proceedings shall be conducted in English.


Section 13.3 Obligations of the Parties. When any dispute is under arbitration,
except for the matters under dispute, the parties to the dispute shall continue
to fulfill their other respective obligations under this Agreement.


ARTICLE 14. MISCELLANEOUS
 
Section 14.1 Amendments; Waivers. Unless otherwise specifically provided herein,
this Agreement may be amended, and any provision may be waived, by a writing
signed by all of the holders of Class A Common Stock (but not including any
Minority Shareholders who acquire Shares of Class A Common Stock pursuant to the
exercise of their pre-emptive rights). Notwithstanding the foregoing, no
amendment that treats any individual Shareholder adversely, or that treats any
Class or Series of Shares adversely, shall be effective unless the affected
Shareholder, or the holders of a majority of the outstanding Shares of that
Class or Series, also consent in writing to such amendment.
 
Section 14.2 Best Efforts; Further Assurances. Each party will use its best
efforts to perform and fulfill all obligations on its part to be performed and
fulfilled under this Agreement to the end that the transactions contemplated by
this Agreement shall be effected substantially in accordance with its terms as
soon as reasonably practicable. The parties shall cooperate with each other in
such actions. Each party shall deliver such further documents and take such
other actions as may be necessary or appropriate to consummate or implement the
transactions contemplated hereby or to evidence such events or matters.
 
Section 14.3 Termination. This Agreement, and the respective rights and
obligations of the Shareholders, shall terminate upon the earlier to occur of
(a) the date of closing of a Company Sale and (b) the date an Initial Public
Offering is completed.
 
Section 14.4 No Assignment. Except in connection with a Transfer of Shares
permitted under this Agreement, neither this Agreement nor any rights or
obligations under it are assignable.
 
Section 14.5 Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein, and there are no restrictions, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior agreements and understanding between the parties hereto
with respect to the subject matter hereof.
 
23

--------------------------------------------------------------------------------


 
Section 14.6 Obligations of Transferees. If a Holder Transfers any Shares to any
Person, it shall be a condition to such Transfer that such transferee agree in
writing to be bound as a Shareholder by all of the terms and provisions of this
Agreement; provided that any such transferee shall automatically be bound by the
terms hereof, whether or not such transferee shall have so agreed in writing.
 
Section 14.7 Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and performed in such
jurisdiction and without regard to conflict of law doctrines. Matters relating
to the internal affairs of the Company shall, as necessary, be governed by the
laws of the Cayman Islands.
 
Section 14.8 Specific Performance. Each Shareholder acknowledges that, in view
of the transactions contemplated by this Agreement, each party would not have an
adequate remedy at law for money damages if this Agreement has not been
performed in accordance with its terms. Each Shareholder therefore agrees that
the non-breaching parties shall be entitled to specific enforcement of the terms
hereof in addition to any other remedy to which such non-breaching parties may
be entitled to at law or in equity.
 
Section 14.9 Headings. The descriptive headings contained in this Agreement are
for convenience only and do not constitute a part of this Agreement.
 
Section 14.10 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant to this Agreement may be executed in
one or more counterparts and by different parties in separate counterparts. All
of such counterparts shall constitute one and the same agreement (or other
document) and shall become effective when one or more counterparts have been
signed by each party and delivered to the other parties. This Agreement may be
executed in facsimile or electronic copy with the same binding effect as an
original. The English and Chinese language versions of this Agreement shall be
equally valid.
 
Section 14.11 Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of each party, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. Nothing in this
Agreement is intended to relieve or discharge the obligation of any third person
to any part to this Agreement.
 
Section 14.12 Notices. Any notice or other communication under this Agreement
must be given in writing and (a) delivered in person, (b) transmitted by
facsimile, e-mail or other electronic means (if a copy of such notice is also
mailed as provided in clause (c)), or (c) delivered by air courier at the
address set forth below: 
 
If to Parent or Company:
 
NutraCea
5090 N. 40th Street, Ste 400
Phoenix, AZ 85018
USA   
Attn.: Bradley D. Edson
facsimile: +1-602-522-3001
 
24

--------------------------------------------------------------------------------


 
with copies to:
 
Weintraub Genshlea Chediak Law Corporation
400 Capital Mall, 11th Floor
Sacramento, CA 95814
USA
Attn.: Chris Chediak
facsimile: +1-916-446-1611
 
Latham & Watkins LLP
4902 Jin Mao Tower
88 Century Boulevard
Pudong, Shanghai 200121
PRC
Attn.: Rowland Cheng
facsimile: +86-21-6101-6001


If to Bright


No.620 Damuqiao Road,
Shanghai, PRC
Attn.: Li Yuanzhi
facsimile: +8621-6418-9932


If to Minority Shareholder
 
Peak Capital Inc
411 Th. Fremd Ave. Suite 206
South Building
Rye, NY 10580
Attn. David King
facsimile: (914) 925-3462


or to such other address or to such other person as any party designates by such
notice to the other parties. Each such notice or other communication shall be
deemed received and effective (i) if given by facsimile, e-mail or other
electronic means, when transmitted to the applicable number or e-mail address
and an appropriate confirmation of receipt is received; (ii) if given by air
courier, the third business day after the date of dispatch; or (iii) if given by
other means, when actually received at such address.
 
Section 14.13 Remedies. Except to the extent this Section 14.12 is inconsistent
with any other provision in this Agreement or applicable law, all rights and
remedies existing under this Agreement are cumulative to and not exclusive of,
any rights or remedies otherwise available. No (a) failure on the part of any
party to exercise or (b) delay in exercising any right hereunder, shall be
deemed a waiver of such right. No single or partial exercise of any right
hereunder shall preclude any further or other exercise of such or any other
right.
 
25

--------------------------------------------------------------------------------


 
Section 14.14 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any governmental entity, the remaining
provisions of this Agreement shall remain in full force and effect if the
essential terms and conditions of this Agreement for all parties remain valid,
binding and enforceable. In the event of determination that any provision of
this Agreement is invalid, illegal or unenforceable, the parties agree to
negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intents and purposes hereof.
 
[Remainder of page intentionally left blank]
26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Shareholders’ Agreement as of
the date first above written.
 

 
NUTRACEA OFFSHORE, LTD.
     
By:
/s/ Bradley D. Edson
 
Name:
Bradley D. Edson
 
Title:
       
NUTRACEA
     
By:
/s/ Bradley D. Edson
 
Name:
Bradley D. Edson
 
Title:
CEO
     
BRIGHT FOOD INVESTMENT
COMPANY, LIMITED (HONG KONG).
     
By:
/s/ Cao Shumin
 
Name:
Cao Shumin  
Title:
President      
THE MINORITY SHAREHOLDERS
     
PEAK CAPITAL INC.
     
By:
/s/ David H.P. King
 
Name:
David H.P. King
 
Title:
President

 
27

--------------------------------------------------------------------------------


 
SCHEDULE 1


MINORITY SHAREHOLDERS


Peak Capital Inc., a Cayman islands registered company
 

--------------------------------------------------------------------------------



SCHEDULE 2
SHAREHOLDERS


NAME OF SHAREHOLDER
 
PERCENTAGE
HOLDING
 
NUMBER OF
SHARES
             
NutraCea
   
72.0
%
 
__________
                 
Bright Food Investment Company,
Limited (HONG KONG).
   
18.0
%
 
__________
                 
Peak Capital Inc.
   
10.0
%
 
__________
 




--------------------------------------------------------------------------------



SCHEDULE 3
CAPITAL CALL INSTALLMENTS


[TO BE SUPPLIED AFTER SIGNING]
 

--------------------------------------------------------------------------------



SCHEDULE 4
CONSTRUCTION AND INITIAL OPERATING BUDGET



[*]



--------------------------------------------------------------------------------

